 1

 2

 3

 4                                UNITED STATES DISTRICT COURT

 5                              EASTERN DISTRICT OF CALIFORNIA

 6

 7    RAYMOND C. WATKINS,                               Case No. 1:18-cv-01158-LJO-BAM (PC)
 8                       Plaintiff,                     ORDER REGARDING PLAINTIFF’S
                                                        NOTICE OF VOLUNTARY DISMISSAL
 9           v.
                                                        (ECF No. 13)
10    TUOLUMNE COUNTY JAIL,
11                       Defendant.
12

13          Plaintiff Raymond C. Watkins is proceeding pro se and in forma pauperis in this civil rights

14   action pursuant to 42 U.S.C. § 1983. On July 8, 2019, Plaintiff filed a notice of voluntary dismissal

15   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). (ECF No. 13.)

16          Under Rule 41(a)(1)(A)(i), “a plaintiff has an absolute right to voluntarily dismiss his action

17   prior to service by the defendant of an answer or a motion for summary judgment.” Wilson v. City

18   of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (citation omitted). No defendant in this action has

19   served an answer or a motion for summary judgment.

20          Accordingly, this action is terminated by operation of law without further order from the

21   Court. Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of the Court is directed to terminate all pending

22   findings and recommendations and deadlines and close this case.

23
     IT IS SO ORDERED.
24

25      Dated:     July 11, 2019                               /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
